— Judgment unanimously affirmed without costs. Memorandum: We reject the condemnees’ argument that the condemnor’s appraisal was so deficient that it should have been stricken in its entirety. Although the court recognized the inadequacy of the cost approach in the appraisal, it did not rely upon the cost approach in determining the value of the properties.
The court properly declined to award damages for loss of good will and profits of the Griswold business (see, 51 NY Jur 2d, Eminent Domain, § 215).
The court did not err in refusing to permit the witness Telesco to testify that, in his opinion, the highest and best use of the Conti property was for a marina. Telesco’s appraisal had been withdrawn and both Conti’s new appraiser as well as the appraiser for the condemnor based their appraisals on the present use of the property.
Because the court’s valuations of the properties fall within the range of the expert testimony, the judgment is affirmed. (Appeal from Judgment of Supreme Court, Chautauqua County, Adams, J. — Condemnation.) Present — Denman, P. J., Boomer, Lawton, Fallon and Doerr, JJ.